UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Rexahn Pharmaceuticals, Inc. (Exact name of registrant as specified in its charter) Commission File No.: 001-34079 Delaware 11-3516358 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 15245 Shady Grove Road, Suite 455 Rockville, MD 20850 (Address of principal executive offices, including zip code) Telephone: (240) 268-5300 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer þ Non-Accelerated Filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 95,345,656 shares of common stock outstanding as of November 9, 2011. 1 REXAHN PHARMACEUTICALS, INC. (A Development Stage Company) TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1 Financial Statements 1) Condensed Balance Sheet at September 30, 2011 (unaudited) and December 31, 2010 3 2) Condensed Statement of Operations (unaudited) for the three and nine months ended September 30, 2011 and 2010 and cumulative from March 19, 2001 (inception) to September 30, 2011 4 3) Condensed Statement of Cash Flows (unaudited) for the nine months ended September 30, 2011 and 2010 and cumulative from March 19, 2001 (inception) to September 30, 2011 5 4) Notes to Condensed Financial Statements (unaudited) 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 38 Item 3 Quantitative and Qualitative Disclosures About Market Risk 47 Item 4 Controls and Procedures 47 PART II OTHER INFORMATION Item 1 Legal Proceedings 48 Item 1A Risk Factors 48 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 48 Item 3 Defaults Upon Senior Securities 48 Item 4 (Removed and Reserved) 48 Item 5 Other Information 48 Item 6 Exhibits 48 SIGNATURES 49 2 Table of Contents PART IFinancial Information Item 1Financial Statements REXAHN PHARMACEUTICALS, INC. (A Development Stage Company) Condensed Balance Sheet September30, 2011 (unaudited) December31, ASSETS Current Assets: Cash and cash equivalents $ $ Marketable securities (note 4) Research tax credit receivable - Prepaid expenses and other current assets (note 5) Note receivable – current portion (note 6) Total Current Assets Restricted Cash Equivalents (note 18) Note Receivable (note 6) - Equipment, Net (note 7) Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable and accrued expenses (note 8) $ $ Deferred Research and Development Arrangement (note 9) Other Liabilities (note 10) Warrant Liabilities (note 15) Total Liabilities Commitments and Contingencies (note 18) Stockholders’ Equity (note 13): Preferred stock, par value $0.0001, 100,000,000 authorized shares, none issued and outstanding - - Common stock, par value $0.0001, 500,000,000 authorized shares, 95,279,861 (2010 – 84,175,504) issued and 95,265,656 (2010 – 84,160,849) outstanding Additional paid-in capital Accumulated other comprehensive loss - ) Accumulated deficit during the development stage ) ) Treasury stock, 14,205 shares, at cost ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See the notes accompanying the condensed financial statements. 3 Table of Contents REXAHN PHARMACEUTICALS, INC. (A Development Stage Company) Condensed Statement of Operations (Unaudited) For the Three Months Ended September 30, For the Nine Months Ended September 30, Cumulative fromMarch19, 2001 (Inception) to September30, (Restated) (Restated) Revenues: Research $
